Citation Nr: 1500675	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-25 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1956 to April 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. The Board remanded the case in November 2013 for further development and it now returns for final appellate review.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a Board video-conference hearing held in September 2013.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  The Board notes that additional private treatment records addressing the Veteran's right shoulder and lower back were received after the issuance of the October 2014 supplemental statement of the case in November 2014.  However, as such do not pertain to the Veteran's neck disorder, they are irrelevant to the instant case and no prejudice results to the Veteran in the Board proceeding with a decision at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A neck disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.



CONCLUSION OF LAW

The criteria for service connection for a neck disorder are not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2007 letter, sent prior to the initial unfavorable decision issued in July 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service VA treatment records were obtained, and there is no indication that the Veteran's STRs are incomplete.  The Board observes that, at his September 2013 Board hearing, the Veteran indicated that he began seeking VA treatment in the 1990s.  However, on remand, as discussed below, the AOJ attempted to obtain such records, but it was determined that VA treatment records dated prior to 2001 were not available.  The Veteran was notified of the unavailability of these records in September 2014 and requested to submit any copies of records in his possession.  While he subsequently submitted additional records referable to his right shoulder and lower back disorders, he did not submit records referable to his neck disorder.

The Veteran has also identified a private treatment source Dr. J. F. of Chatham, New York.  However, he has not provided enough information for VA to obtain these records.  Specifically, in a November 2007 VA Form 21-4142, the Veteran only included Dr. F's name with the city and state.  No complete address was provided.  Thereafter, in an October 2010 letter, he was advised that he failed to provide a complete mailing address for Dr. F. and was requested to fill out a new VA Form 21-4142 with Dr. F.'s complete mailing address so as to allow VA to request such records.  The Veteran was also informed that he may obtain the records himself and forward them to VA.  Thereafter, in January 2010, the Veteran submitted another VA Form 21-4142 for Dr. F.; however, he again failed to provide a complete mailing address.  In this regard, he only provided Dr. F.'s name, a route number, and the city and state.  The Veteran was informed in the August 2012 statement of the case that such records could not be requested because an incomplete mailing address was provided.

The Court has held that that it is "ultimately the claimant's responsibility" to provide the information necessary to locate and secure non-governmental relevant records; that information was not provided in this case as pertains to the aforementioned evidence.  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  Accordingly, as the Veteran has not provided information adequate to locate and secure this post-service private treatment evidence, there is no duty to assist on the part of VA to attempt to obtain these records.

The Veteran was also afforded a VA examination in December 2013 with respect to the issue decided herein.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2013 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Information was solicited regarding the history and symptomatology relating to the Veteran's neck disorder.  The undersigned also elicited testimony regarding the claimed in-service event that he contended resulted in his neck disorder as well as statements regarding his symptomatology and medical treatment for such condition.  Furthermore, the Veteran's representative clearly noted the elements of service connection that the RO had determined were missing.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding VA treatment records available, the Board remanded the issue in November 2013 in order to obtain such records.  Moreover, while on remand, the Veteran was provided an opportunity to identify any additional records and was afforded a VA examination in December 2013 so as to determine the nature and etiology of his neck disorder.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

As noted previously, in November 2013, the Board remanded the current claim on appeal for additional development, to include providing the Veteran with an opportunity to identify any medical care providers, obtaining any identified records, acquiring additional VA treatment records, affording him a VA examination, and readjudicating the claim.  Following such remand, the AOJ sent the Veteran a letter in November 2013 in which he was requested to identify all healthcare providers who treated his neck disorder, but the Veteran did not do so.  With respect to VA treatment, the Board directed the AOJ to obtain records from VA facilities in Pittsfield and Northampton in Massachusetts from 1990 to 2001 and from August 2013 to the present.  All records were obtained except those dated from January 1990 to April 2000, as documented in the record.  In September 2014, the Veteran was notified of the unavailability of these records and invited to submit any copies in his possession.  While he subsequently submitted additional records referable to his right shoulder and lower back disorders, he did not submit records referable to his neck disorder.  In December 2013, the Veteran was afforded a VA examination to determine the nature and etiology of his neck disorder.  Finally, in October 2014, the AOJ issued a supplemental statement of the case in which the newly received evidence was considered and the claim readjudicated.  

Therefore, based on the foregoing, the Board finds that the AOJ has substantially complied with the November 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

In December 2007, the Veteran filed service connection claim for a neck disorder, indicating that such began in 1957 and was treated at Walter Reed Medical Center.  In a statement provided in April 2008 and at his Board hearing, he indicated that, during service, he fell from a truck damaging his neck.  He indicated that his symptoms began at Fort Dix, and carried over into his time at Aberdeen Proving Ground.  As such and pertinent to this appeal, he alleges that service connection for a neck disorder is warranted.

The Veteran's service treatment records include an enlistment examination report of April 1956 revealing a normal clinical evaluation of the upper extremities and spine.  In early February 1957, the Veteran was seen for complaints of excessive nervousness, even before Army life.  At that time, he was admitted to the USAH Aberdeen Proving Ground for neurological observation due to tremors occurring in the right arm, shoulder, and hand.  An entry dated February 8, 1957 indicates that the Veteran reported noticing these symptoms about a year previously.  Visible jerking movements of the head and right arm were noted and anxiety state was diagnosed.  An ill-defined condition manifested by resting tremors of the right arm, shoulder, and head was diagnosed.  None of these entries reflect complaints, treatment, or diagnoses of a neck disorder, nor do they document the occurrence of an accident involving a fall from a motor vehicle in 1956 or any other time in service.

On February 19, 1957, the Veteran was admitted for hospitalization at Walter Reed Medical Center due to issues with tremors of his right shoulder and arm.  The Veteran was assessed with rhythmic tremor of the right shoulder and separation from service was recommended.  A late March 1957 medical examination report reveals that clinical evaluation of the spine was normal, and that neurological evaluation was abnormal due to alternating tremor of the right shoulder.  Such records are silent for any reference to a neck disorder or neck complaints.

Post-service, in December 2001, a VA treatment record reflected the Veteran's complaint of intermittent neck pain.  An April 5, 2002 VA treatment record showed that the Veteran complained of intermittent neck pain and headache for the past two months.  An April 25, 2002 VA physical medicine rehabilitation consultation record reflected the Veteran's continued complaints of neck pain.  Upon examination, the Veteran was diagnosed with cervical spondylosis.  In May 2002, the Veteran received several VA physical therapy treatments for his complaints of neck pain.

An April 17, 2003 VA primary care outpatient note revealed the Veteran's complaints of grinding neck and shoulder pain with intermittent neck pain that was worse in the morning.  The Veteran was referred to physical rehabilitation.   A May 15, 2003 VA physical medicine rehabilitation consultation showed the Veteran's complaints of neck and shoulder pain.  He was assessed with cervical spondylosis myofascial pain.  Significantly, the provider noted that there was no history of cervical spine injury.

From May 2003 to October 2003, the Veteran was seen numerous times for another course of physical therapy through VA for his neck pain.  In July 2003, a VA MRI study report revealed the following: degenerative disc disease at C5-C6, disc extrusion in the right paracentral, cause compression of right lateral cord.  During the course of the Veteran's physical therapy, his neck pain appeared to have improved, and by October 2003 the Veteran was directed to follow-up as medically requested for physical therapy.

An April 8, 2004 VA primary care outpatient note included a notation of "C3-4 disc without radicular symptoms [right upper extremity] and mild cord impingement but frank stenosis of the spinal cord."  The provider indicated that use of a cervical collar had dramatically improved the Veteran's neck pain.  Finally, the provider noted that the Veteran had no neck pain with Clinoril.

In May 2004, VA treatment records showed that the Veteran experienced neck pain and requested additional physical therapy.  A May 21, 2004 VA physical medicine rehabilitation consultation revealed that the Veteran had been using a home traction unit, which had been helpful, but that he overstretched once and was in pain for one to two days.  The Veteran also reported that he had been hospitalized at Walter Reed Hospital for 2.5 months for neck pain.  The provider noted that the Veteran had cervical spondylosis with complete loss of the C5-C6 interspace as if the patient may have had a prior anterior disc removal, as shown by cervical spondylosis narrowing the intervertebral foramina at both the C5-C6 and the C6-C7 levels.  Further evaluation of the cervical spine and cord was suggested.

In June 2004, the Veteran was seen once for VA physical therapy for his neck pain, and he reported feeling better.  The provider reviewed the Veteran's home program and discussed posture and importance of neck posture during activities of daily life and sitting.

In December 2013, the Veteran underwent VA examination to assess the nature and etiology of his neck disorder.  The examiner diagnosed degenerative arthritis of the cervical spine with an onset date of 2002.  During the examination, the Veteran reported that, in 1956 at Fort Dix, he was driving a car around a curve and slid out of the car.  As there were no apparent injuries, he did not need to seek medical evaluation.  However, a few weeks later, he began having tremors of the head and right arm, although evaluation found no cause for the tremors.  Upon discharge, the tremors resolved, but he developed pain in his neck and right shoulder.  The examiner noted that the Veteran was not specific about when such pain developed.  The Veteran reported contemporaneous neck pain with occasional radiation to his right arm.   

Following an interview with the Veteran, a physical examination, and review of the record, to include the Veteran's in-service and post-service records, the examiner concluded that it is less likely than not that the Veteran's neck disorder was incurred in or caused by the claimed in-service injury, event, or illness.  In support of this conclusion, the examiner explained that the Veteran failed to indicate that he had experienced any neck pain at the time of the claimed car accident and sought no medical attention.  Subsequently, extensive neurological evaluation for tremors at Walter Reed yielded no specific diagnosis, no record of neck pain, and EMG testing showed no evidence of lower motor neuron disease.  Moreover, although the Veteran claimed to have developed neck pain upon discharge, there is no medical evidence of neck issues until December 2001, where only intermittent neck pain was reported, and April 2002, when the Veteran disclosed intermittent neck pain and occasional headache for the past two months.  In summary, the examiner found that the Veteran's description of the accident does not indicate a neck injury, evaluation at Walter Reed for tremors does not indicate a symptom of neck pain, and the lack of documentation of complaints of neck pain until about 2002 led to the conclusion that the Veteran's neck disorder was less likely than not related to his service.

The Board accords great probative weight to the December 2013 medical opinion, which is the only competent etiology opinion of record, as it is predicated on an interview with the Veteran, a physical examination, and a complete review of the record, to include the service treatment records and post-service medical records.  Additionally, this opinion considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records received. Moreover, the clinician offered a clear conclusion with supporting data.  See Nieves-Rodriguez, supra; Stefl, supra.  

The Board has also considered the Veteran's lay assertions that his current neck disorder is related to his claimed in-service truck accident; however, as a lay person, he is not competent to render such a complex medical opinion.  In this regard, while he is competent to describe his current neck symptoms as well as the nature of his in-service truck accident, as the cause of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  Specifically, such requires knowledge of the cervical spine, as well as the impact trauma has on such body system.  Therefore, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Finally, the Board has considered whether presumptive service connection for a neck disorder is warranted.  The Board notes that the Veteran was not diagnosed with arthritis within one year of his April 1957 separation from service.  However, the Board has also considered whether presumptive service connection for such disorder based on continuity of symptomatology is warranted.  See Walker, supra.

The Board notes that the Veteran has asserted that he has experienced a continuity of neck pain since separation from service.  See April 2008 Veteran's Statement, December 2013 VA examination report.  However, as noted above, the record is otherwise devoid of reports by the Veteran of neck pain since his discharge from service, of neck pain following or resulting from his 1956 motor vehicle accident, or even any reports of the 1956 accident.  In fact, the record, starting in December 2001, only indicates that the Veteran experienced intermittent neck pain without reference to the onset of such pain.  Additionally, a May 15, 2003 VA physical medicine rehabilitation consultation indicated that the Veteran had no history of cervical spine injury.

In light of evidence as noted above, the Board has to question the credibility of the Veteran's current contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's current assertions of experiencing a neck disorder since his separation from are not credible and, thus, are entitled to no probative weight.  STRs contain no complaints of neck pain during service; a March 1957 medical examination report reveals that clinical evaluation of the spine was normal; the Veteran's post-service medical record is devoid of any reference to the 1956 accident or to the onset of neck pain upon separation or in relation to any event occurring in service; there are no references to neck pain in the medical record until December 2001; and the Veteran did not receive a formal diagnosis of cervical spondylosis until 2002.  Furthermore, although the Veteran reported in a May 21, 2004 VA physical medicine rehabilitation consultation that he had been hospitalized at Walter Reed Hospital for 2.5 months for neck pain, the records of that hospitalization belie his assertion to that effect.  Thus, presumptive service connection for arthritis of the spine, to include on the basis of continuity of symptomatology, is not warranted. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Consequently, based on the foregoing, the Board finds that a neck disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a neck disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a neck disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


